Citation Nr: 1308402	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  08-21 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to PTSD. 

2.  Entitlement to service connection for a heart condition, to include as secondary to PTSD or hypertension. 


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1950 to September 1952. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). 

In October 2008, the Veteran testified at a hearing before a Decision Review Officer at the RO.  A transcript of that hearing is associated with the claims file. 

In May 2011, the Board remanded this case for the Veteran to be scheduled for a Travel Board hearing at the RO.  In June 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.  At the hearing, the Veteran submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 (2012).  

In August 2011, the Board remanded the issues listed on the cover page for additional development.  For reasons explained below, additional remand of those claims is necessary.  Also in August 2011, the Board remanded the issue of entitlement to service connection for posttraumatic stress disorder (PTSD).  In an August 2012 rating decision, service connection was granted for PTSD.  As a result, that issue has been resolved and is not before the Board.  See Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997). 

Additionally, the Board notes that in its prior August 2011 decision, the issue of entitlement to service connection for alcoholism was referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  As it does not appear that any action has yet been taken on that matter, it is again referred to the AOJ for action.

In addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

After a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claims of entitlement to service connection for hypertension and a heart condition. 

As an initial matter, the Board notes that the Veteran has not been provided notice regarding a claim for secondary service connection.  The VCAA requires VA to notify the claimant of the evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2012).  While proper notice on establishing service connection on a direct basis has been provided, notice on a secondary service connection claim has not yet been provided.  Therefore, corrective notice should be provided on remand. 

The Board also notes that it has been shown that the Veteran's service treatment records are mostly unavailable.  A May 2006 response from the National Personnel Records Center documents that the Veteran's service treatment records are fire-related and unable to be reconstructed.  The Board is mindful that, in a case such as this, VA has a heightened obligation to assist the Veteran in the development of his claims.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).

The Veteran contends that he currently suffers from hypertension and a heart condition that were caused by his recently service-connected PTSD.  Specifically, he asserts that his PTSD causes stress which, in turn, has caused his hypertension and a heart condition manifested by chest pains.  The Veteran has reported that his PTSD has existed since service, that his hypertension began around 1971, and his chest pains began in 1986.  The Veteran has alternatively reported that, in connection with mental health treatment in 1974, he was found to have hypertension and coronary artery disease.

Service connection may be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2012).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310 (2012); Allen v. Brown, 7 Vet. App. 439 (1995).  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  See Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002). 

The Veteran's separation examination is negative for complaints or clinical findings of hypertension or a heart condition.  Post-service private records show treatment for hypertension as early as February 1989, and treatment coronary artery disease as early as July 2000.  Of note, in August 2000, the Veteran reported that he was stressed and his blood pressure had "gone crazy."  In March 2001, it was noted that the Veteran experienced angina after learning that he was being evicted.  The same month, however, he also denied angina and was reportedly feeling quite well aside from his mental health complaints, while still being noted to be under a significant amount of stress.  Then, in April 2001, a physician noted that the Veteran's anxiety may be starting to affect his blood pressure and may cause him to have further angina.  The Board also observes that private records dated in July 2000 and September 2006 indicate there may be a secondary etiology to the Veteran's elevated blood pressure, to include nonservice-connected thyroid problems, and that private treatment records show noncompliance with medication as a contributing cause to a lack of control of hypertension.

Following the grant of service connection for PTSD in August 2012, the Veteran was afforded a VA examination in October 2012 to determine whether his hypertension or heart condition was caused or aggravated by PTSD.  Following a review of the claims file and examination of the Veteran, the examiner opined that the Veteran's hypertension and coronary artery disease (CAD) are less likely than not directly related to service.  In support of the opinion offered, the examiner stated that the Veteran had classic risk factors for CAD, including hypertension, age, elevated lipids, smoking history, and alcohol abuse.  Moreover, the examiner noted that PTSD is not listed as a cause of hypertension by the National Heart, Lung, and Blood Institute, noted to be the nation's authority on hypertension.  While the examiner opined against direct service connection and provided a rationale supporting that the Veteran's PTSD did not cause hypertension, an opinion was not offered as to whether the Veteran's PTSD caused his heart condition, or whether the Veteran's PTSD permanently worsened either his hypertension or his heart condition. 

As it remains unclear whether the Veteran's hypertension and heart condition are due to or aggravated (permanently worsened beyond normal progress of the disorder) by his service-connected PTSD, an additional opinion is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  Specifically, any private medical records from Dr. Robert Taylor and the University of New Mexico Hospital should be obtained.  In this regard, the most recent private treatment record associated with the claims file is dated in 2006.  However, in June 2011 and August 2011 written statements, the Veteran reported that he was recently diagnosed with a defective heart valve caused by rheumatic fever as a child and that he received private treatment for his heart condition with Dr. Robert Taylor at University of New Mexico Hospital.  The Board is cognizant that the Veteran did not respond to September 2011 correspondence from the AMC requesting that the Veteran identify all healthcare providers who have treated him for his hypertension and heart condition.  However, it appears that in February 2012, the Veteran contacted VA regarding his claims on appeal and inquired as to any other information he can provide, and it is not clear from the record whether VA responded.  As the Veteran's claims are being remanded for other reasons, the Board finds that further efforts to obtain the outstanding private records should be made on remand.  The AOJ should explain to the Veteran that his prior authorization for the release of his private medical providers' records has expired, and that he will need to reauthorize the release of those records in order for VA to obtain them.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Please send the Veteran a corrective VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes an explanation of the type of evidence necessary to establish a claim for service connection as secondary to a service-connected disability. 

2.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, both VA and private, who have treated him for his heart condition and hypertension.  Specifically, any records of treatment for hypertension or a heart condition should be obtained from Dr. Robert Taylor and the University of New Mexico Hospital dated after 2006.  After securing any necessary releases, the RO/AMC should request any records identified which are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified. 

3.  Return the claims file to the physician who conducted the October 2012 heart and hypertension examinations, if available, to obtain additional medical opinions.  If the physician determines that a new examination is necessary to respond to the questions, one should be scheduled.  If the original examiner is not available, the claims file should be forwarded to another physician to obtain the requested opinions. 

Upon review of the claims file, the physician should respond to the following:

a. Please provide an opinion as to whether the Veteran's hypertension is permanently worsened beyond normal progress (aggravated) by his PTSD.  If so, the examiner should attempt to quantify the degree of worsening caused by the PTSD.  The examiner should explain the medical basis for the conclusions reached.
b. Please provide an opinion as to whether the Veteran's heart condition is caused by service-connected PTSD.  If not caused by PTSD, then provide an opinion as to whether the heart condition is permanently worsened beyond normal progress (aggravated) by PTSD.  If so, the examiner should attempt to quantify the degree of worsening caused by the PTSD.  The examiner should explain the medical basis for the conclusions reached.
c. If the examiner concludes that the Veteran's hypertension is caused by or aggravated by his PTSD, then the examiner should provide an opinion as to whether the Veteran's hypertension has caused the Veteran's heart condition.  If not, the examiner should opine whether the hypertension has permanently worsened the Veteran's heart condition beyond normal progress (aggravated).  If so, the examiner should attempt to quantify the degree of worsening caused by the hypertension.  The examiner should explain the medical basis for the conclusions reached.

4.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



